In re Mosley, Calvin; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 81-4021.
Relator represents that the district court has failed to act timely on a motion for production of documents he filed on or about September 16, 1993. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.
DENNIS, J., not on panel.